DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 12/27/2021 have been fully considered but they are not persuasive.  Applicant argues (Remarks pg. 13-14) that the combination of Shimizu and Fredlund does not render obvious the invention recited in amended claim 1.  The examiner respectfully disagrees.  It is noted that the claim does not require that the “specific number of frames” be contiguous, or that the “number” be predetermined prior to analysis of the image.  Shimizu discloses that frames “from a top” (i.e. from the start) of the first and second moving images are selected to acquire positional shift amounts (see Fig. 4 and its description).  Each frame in the sequence of frames is analyzed (Fig. 4: S02-S07), thus “a specific number of frames” equaling the total number of frames is selected from each video.  Shimizu does not disclose that the selected set of frames is less than the total number of captured frames.  However, Fredlund teaches selecting a subset of frames, such as every other frame, when determining shift amounts between images (see [0061]-[0062]).  When these teachings are combined, the resulting system renders obvious the invention that is recited in claim 1.  See the §103 rejections below.
Applicant’s amendments overcome the previous §101 rejections.
A note on claim interpretation: the claims have been amended to recite selection of a specific number of frames “from a top” of the moving images.  The specification utilizes similar language.  It is not immediately clear what is meant by “the top” or “the top M frames” (spec. [0076]-[0077]) of a moving image.  However, a translation of the original Japanese specification filed in PCT/JP2015/061082 by the WIPO machine translator and by Google Translate describe this as the “head” or the “start” of the video.  Accordingly, the “top” of the moving image is interpreted herein as the beginning of the file.  If this is not Applicant’s intent, clarification is requested regarding the interpretation of this term.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5, 7-8, 11, 13-14, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Shimizu et al., JP Pub No. 4577765 (cited by Applicant) in view of Fredlund et al., US Pub No. 20050128312.
As to claim 1 Shimizu discloses n image processing device, comprising: circuitry configured to: 
select a first set of frames from a first plurality of frames of a first moving image; select a second set of frames from a second plurality of frames of a second moving image, wherein the first set of frames and the second set of frames are a specific number of frames from a top of the first moving image and the second moving image, respectively, the first plurality of frames of the first moving image is captured by a first camera, the second plurality of frames of the second moving image is captured by a second camera (Fig. 2c – a first set of frames is selected from camera 1, and a second set of frames is selected from camera 2 – see Tech-Problem para. 3 and Fig. 3.  As each image in the two moving images is analyzed to determine shift amounts, a specific number of frames equaling the total number of frames is selected); and 
acquire positional shift amounts between the selected first set of frames and the selected second set of frames (Fig. 2c and 2d and their description – the shift amount between the frames of the two frame sets are determined);
stabilize the acquired positional shift amounts; and combine the first moving image and the second moving image based on the stabilized positional shift amounts to obtain a panoramic moving image (Tech-Solution para. 1; Fig. 2 and 4 and their description).
Shimizu fails to disclose that a count of the first set of frames is less than a count of the first plurality of frames, and a count of the second set of frames is less than a count of the second plurality of frames.
However, in an analogous art, Fredlund discloses determining camera positional shift amounts between frames of a set of frames by selecting a first set of frames from a first plurality of frames of a first moving image, wherein a count of the first set of frames is less than a count of the first plurality of frames ([0061]-[0062] – comparison between a subset of stored frames is performed to determine shifts in the camera’s field of view).
It would have been obvious to a skilled artisan before the effective filing date of the claimed invention to modify the system of Shimizu with the teachings of Fredlund by acquiring shift amounts using a subset of frames.  The skilled artisan would have been motivated by the disclosure of Fredlund to modify Shimizu to select a subset of frame sets from both cameras, which would have resulted in an improved system that reduced the computational complexity required to determine camera shifts.

As to claim 2 the system of Shimizu and Fredlund discloses that the positional shift amounts are stabilized based on an average of the positional shift (Shimizu Fig. 2 and its description – stabilization is based on differences from frame to frame, which results in stabilization that will be based on the average of shifts over a plurality of frames).

As to claim 5 Fredlund discloses selecting the first set of frames in a first order, and select the second set of frames in a second order ([0061] – both frame sets are selected in a certain order.  Please note that the claim does not require that the first and second order differ from each other).

As to claims 7-8 and 11 see rejection of claims 1-2 and 5, respectively.
As to claims 13-14 and 17 see rejection of claims 1-2 and 5, respectively.

Claim 4, 10, and 16 is rejected under 35 U.S.C. 103 as being unpatentable over Shimizu and Fredlund, as applied above, and further in view of Gove, US Patent No. 5,973,733.

As to claims 4, 10, and 16 the system of Shimizu and Fredlund fails to disclose that the circuitry is further configured to: classify the positional shift amounts into a plurality of classes; and stabilize the positional shift amounts based on an average of the positional shift amounts, wherein the average of the positional shift amounts is associated a class of the plurality of classes. 
However, in an analogous art, Gove discloses a system to classify the positional shift amounts into a plurality of classes; and stabilize the positional shift amounts based on an average of positional shift amounts, wherein the average of the positional shift amounts is associated with a class of the plurality of classes (Fig. 4-6 and their description – motion type is determined, and the image is stabilized accordingly). 
It would have been obvious to a skilled artisan before the effective filing date of the claimed invention to modify the system of Shimizu and Fredlund with the teachings of Gove, the rationale being to produce improved images by adaptively stabilizing the images based on detected motion type.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Shimizu and Fredlund in view of Sorek et al., US Pub No. 20090208062.
As to claim 19 the system of Shimizu and Fredlund fails to disclose: match spatial frequencies of the first moving image with spatial frequencies of the second moving image; and acquire the positional shift amounts based on the match.
However, in an analogous art, Sorek discloses match spatial frequencies of the first moving image with spatial frequencies of the second moving image; and acquire the positional shift amounts based on the match ([0087]).
It would have been obvious to a skilled artisan before the effective filing date of the claimed invention to modify the system of Shimizu and Fredlund with the teachings of Sorek, the rationale being to produce faster results.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J HANCE whose telephone number is (571)270-5319. The examiner can normally be reached M-F 11:00am-7:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Bruckart can be reached on (571) 272-3982. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT J HANCE/           Primary Examiner, Art Unit 2423